Citation Nr: 1131930	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a low back disorder, rated prior to July 15, 2009 as 40 percent (for lumbosacral strain), and since July 15, 2009 as 40 percent (for lumbosacral strain) with two separate 10 percent ratings for peripheral neuropathy in each the right and left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from February 1993 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By way of this September 2003 rating decision, the RO continued the 40 percent disability rating assigned for the Veteran's low back disorder.  

In February 2008 the Board remanded the issue of an increased rating in excess of 40 percent for lumbosacral strain to the RO/Appeals Management Center (AMC) for further development.  This development included obtaining relevant treatment records, sending the Veteran a VCAA notice letter, and scheduling the Veteran for a VA examination.  The Veteran was sent a notice letter in March 2008 and afforded a VA examination in July 2009.  The Board finds that the requested development is completed and that no further action to ensure compliance with the February 2009 remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

By way of a June 2010 rating decision, the RO granted service connection for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity and assigned the disability in each extremity a separate 10 percent disability rating, effective July 15, 2009.  Since the Veteran has appealed an RO decision assessing the disability due to his service-connected back disorder, and the two 10 percent ratings for peripheral neuropathy were awarded for such during the pendency of this appeal, the proper issue before the Board is whether higher ratings are in order for both the back disorder itself, and any resulting peripheral neuropathy in either lower extremity.  

The June 2010 rating decision informed the Veteran that these issues were inextricably intertwined with the issue of an increased rating for the lumbosacral strain and therefore no further action was required of the Veteran.  The Board notes that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, the Board has recharacterized the issue on appeal as reflected on the title page. 

In August 2010 and September 2010 statements, the Veteran's representative has raised the issues of entitlement to service connection for broken right clavicle secondary to back condition, entitlement to service connection for a neck condition secondary to back condition, and a petition to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the matter involving entitlement to an increased rating for lumbosacral strain in February 2008.  While all Board requested development has been completed, a remand is unfortunately now necessary to obtain any available pertinent records from the Social Security Administration (SSA).

In September 2008 the RO received a July 2008 Notice of Decision from SSA granting the Veteran SSA disability benefits.  The Veteran stated that he was granted SSA benefits based on his back and mental conditions.  Since records (including examination reports) that pertain to a SSA decision could be pertinent to the issue involving the correct rating for the Veteran's service-connected low back and peripheral neuropathy disorders, an attempt should be made to obtain these records for the file.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:


1.  The RO must request from the Social Security Administration copies of all records pertinent to the Veteran's application for Social Security disability benefits, the administrative decision, and the medical records relied upon concerning that claim.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



